           Case 2:21-cv-00942-APG-EJY Document 8 Filed 08/11/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LEE REED,                                               Case No.: 2:21-cv-00942-APG-EJY

 4          Petitioner,                                 Order Granting Unopposed Motion for
                                                               Enlargement of Time
 5 v.
                                                                       [ECF No. 7]
 6 CALVIN JOHNSON, WARDEN,

 7          Respondent.

 8         Respondents having filed a motion for enlargement of time (first request) (ECF No. 7),

 9 and good cause appearing;

10         IT IS THEREFORE ORDERED that respondents' motion for enlargement of time (first

11 request) (ECF No. 7) is GRANTED. Respondents will have up to and including October 4,

12 2021, to file a response to the petition for a writ of habeas corpus (ECF No. 1).

13         DATED: August 11, 2021

14

15
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
